DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Donnell et al. (US 2016/0116188, herein O'Donnell).
In regards to claim 1, O’Donnell discloses
An energy storage device (Fig.4A) comprising:
a plurality of separate plates (431), each of the plates having a first surface and an opposite second surface with at least one of the first surface and the second surface having a plurality of grooves formed therein (paragraph 37 and Fig.7B, a manufacturing method of the plates includes providing openings in sacrificial sheets 712b, which are used to create different shapes in the plates, including grooves);
an inlet plenum (414) configured to receive a heat transfer medium from a source and distribute the heat transfer medium through the grooves; and
an outlet plenum (424) configured to receive the heat transfer medium from the grooves and dispense the heat transfer medium to a return destination,

wherein the at least one of the first surface and the second surface having the plurality of grooves formed therein of a first plate is disposed in direct contact with the other one of the at least first surface and second surface of an adjacent second plate (paragraph 37, opening in the sacrificial sheets cause adjacent plates to be joined together), and
wherein a portion of heat in the heat transfer medium is transferred to the plates in a charging mode of operation when the heat transfer medium is passed along the grooves or a portion of heat in the plates is transferred to the heat transfer medium in a discharging mode of operation when the heat transfer medium is passed along the grooves (Fig.4A).
In regards to claim 2, O’Donnell discloses that each plate is formed from a high specific heat material (Abstract, concrete material).
In regards to claim 3, O’Donnell discloses that each plate is formed from a concrete material (Abstract).
In regards to claim 4, O’Donnell discloses that each groove is generally shaped like a circular segment when viewed along each groove (paragraph 37, the openings shown are oval and other shapes may be used).
In regards to claim 5, O’Donnell discloses that the plurality of separate plates are arranged in a vertical stack with the first surfaces and the second surfaces disposed horizontally (Fig.4A).
In regards to claim 6, O’Donnell discloses that the plurality of separate plates are arranged vertically on edge, with the first surfaces and the second surfaces disposed vertically (Figs.4A and 8B).
In regards to claim 7, O’Donnell discloses that each plate has a thickness between about 0.5 inches and about 6 inches (paragraph 26, the plates can be 10-20 mm or 20-30 mm, ranging from about 0.4 inches to about 1.2 inches).
In regards to claim 11, O’Donnell discloses that the device is configured to operate approximately between 140° F and 600° F (Abstract).
In regards to claim 12, O’Donnell discloses that the plates comprise micro rebar or other three dimensional reinforcement (paragraph 37, connections between adjacent plates provide structural strength).
In regards to claim 13, O’Donnell discloses
A method of storing thermal energy (Fig.4A) comprising the steps of:
forming a heat transfer module having a plurality of separate plates (431), each of the plates having a first surface and an opposite second surface with at least one of the first surface and the second surface having a plurality of grooves formed therein (paragraph 37 and Fig.7B, a manufacturing method of the plates includes providing openings in sacrificial sheets 712b, which are used to create different shapes in the plates, including grooves);
an inlet plenum (414); and
an outlet plenum (424),
wherein each groove extends from a first edge of a respective plate of the plurality of separate plates disposed closer to the inlet plenum to an opposite second edge disposed closer 
wherein the at least one of the first surface and the second surface having the plurality of grooves formed therein of a first plate is disposed in direct contact with the other one of the at least first surface and second surface of an adjacent second plate (paragraph 37, opening in the sacrificial sheets cause adjacent plates to be joined together);
directing a heat transfer medium from the inlet plenum through the plurality of grooves of the plurality of separate plates to the outlet plenum (Fig.4A);
transferring heat from the heat transfer medium to the plurality of separate plates in a charging mode of operation or transferring heat from the plurality of separate plates to the heat transfer medium is a discharging mode of operation (Fig.4A); and
exiting the heat transfer medium from the outlet plenum (Fig.4A).
In regards to claim 14, O’Donnell discloses the step of operating the heat transfer module approximately between 140° F and 600° F (Abstract).
In regards to claim 15, O’Donnell discloses that the charging mode of operation, in which heat is transferred from the heat transfer medium to the plurality of separate plates, and the discharging mode of operation, in which heat is transferred from the plurality of separate plates to the heat transfer medium, are respectively performed in opposite fluid flow directions, equivalent to a counter-flow heat exchanger's operation (Fig.4A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over O'Donnell alone.
In regards to claims 8-10, O’Donnell does not specifically disclose that each plate has a thickness of about 4 inches, that each groove has a depth of about 0.25 inches to about 1 inch, or that each groove has a width of about 0.5 inches to about 2.5 inches and is separated from adjacent grooves by a separation distance of about 0.25 inches to about 2 inches.
	However, as established above, the thickness of the plates is within the range of about 0.4 inches to about 1.2 inches (paragraph 26, the plates can be 10-20 mm or 20-30 mm).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the thickness of the plates to about 4 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II-B). In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to determine the depth and width of each groove, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II-A). Note that in the instant application, paragraphs 11 and 43, Applicant has not disclosed any criticality for the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raheena R Malik/Examiner, Art Unit 3763